Title: 98. A Bill Prescribing the Oath of Fidelity, and the Oaths of Certain Public Officers, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that every person, by law required to give assurance of fidelity, shall, for that purpose, take an oath in this form, “Ido declare myself a citizen of the commonwealth of Virginia. I relinquish and renounce the character of subject or citizen of any Prince, or other state, whatsoever, and abjure all allegiance, which may be claimed by such Prince, or other state; and I do swear to be faithful and true to the said commonwealth of Virginia, so long as I continue a citizen thereof. So help me God.” And no person shall have power to act, in any office, legislative, executive, or judiciary, before he shall have given such assurance, and shall moreover have taken such of the following oaths, if another be not specially prescribed, as adapted to his case. The oath of a Governor. “Ielected Governor of Virginia, by the representatives thereof, do solemly promise and swear, that I will, to the best of my skill and judgment, execute the said office diligently and faithfully, according to law, without favour, affection, or partiality; that I will to the utmost of my power, protect the citizens of the commonwealth in the secure enjoyment of their rights, franchises, and privileges, and will constantly endeavour that the laws and ordinances of the commonwealth be duly observed, and that law and justice, in mercy, be executed in all judgments; and, lastly, that I will peaceably and quietly resign the government, to which I have been elected, at the several periods to which my continuance in the said office is or shall be limited by law, and the constitution. So help me God.” The oath of a Privy Counsellor. “Ielected one of the Privy Council of Virginia, by the representatives thereof do solemnly promise and swear, that I will, to the best of my skill and judgment, execute the said office diligently and faithfully, according to law, without favour, affection, or partiality; and that I will keep secret such proceedings and orders of the Privy Council as the Board shall direct to be concealed, unless the same be called for by either House of the General Assembly. So help me God.” The oath of one not specially directed  to take any other. “Ido solemnly promise and swear, that I will faithfully, impartially, and justly, perform the duty of my office ofaccording to the best of my skill and judgment. So help me God.” The said oaths, to be taken by a member or officer of either House of General Assembly, shall be administered by any member of the Privy Council, and the taking thereof shall be certified to the clerk of such House; and the said oaths to be taken by any other person, if it be not otherwise directed, shall be administered in some Court of Record, or by any Judge or Justice thereof, and the taking thereof shall be recorded in the said court.
 